Citation Nr: 0422327	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  99-12 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the knees.

2.  Entitlement to service connection for degenerative 
arthritis of the low back, shoulders, hands, and elbows.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Tiedeman



INTRODUCTION

The veteran served on active duty from December 1950 to 
January 1954.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The case has been before the Board on several previous 
occasions.  In October 2000, the claim of entitlement to 
service connection for residuals of frostbite was denied.  
The two claims set forth on the title page were remanded for 
additional development.

When the case was again received by the Board in December 
2002, further review indicated that VA medical records, dated 
from September 1980, were still outstanding.  Pursuant to 
38 C.F.R. § 19.9(a)(2), the Board undertook additional 
development of the evidence of this case to obtain copies of 
these records.  Records from the Salt Lake City VAMC were 
received.  

Since the time the Board undertook this development, however, 
the United States Court of Appeals for the Federal Circuit 
invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, when the case came before the Board again in 
September 2003, the case was remanded to the RO for review of 
the new evidence associated with the claims file, and for 
adjudication of the claim considering that evidence, as well 
as evidence previously of record


FINDINGS OF FACT

1.  In an unappealed decision, dated in February 1981, the RO 
denied the veteran's claim of entitlement to service 
connection for degenerative arthritis of both knees.

2.  Evidence received subsequent to the February 1981 RO 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  There is no evidence of degenerative arthritis of the 
knees, low back, shoulders, hands or elbows during the 
veteran's military service or for many years thereafter.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's February 1981 decision denying the veteran's claim for 
service connection for degenerative arthritis of the knees; 
the claim is thus reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).  

2.  Degenerative arthritis of the knees, low back, shoulders, 
hands, and elbows was not incurred in active duty, nor may it 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in a letter 
dated in April 2001; the rating decisions of February 1981 
and February 1999; the statement of the case dated in June 
1999; the supplemental statements of the case dated in 
February 2002, September 2002, and November 2003; and the 
Board decision dated in October 2000.  These documents 
included a summary of the evidence in the case; citation to 
pertinent laws and regulations; and a discussion of how they 
affect the decision.  The RO clearly explained why the 
evidence was insufficient under applicable law and 
regulations to grant the benefit sought.

The United States Court of Appeals for Veterans Claims 
(Court) has recently revisited the notice requirements 
imposed upon VA by the VCAA.  See Pelegrini v. Principi, No. 
01-944, 2004 U.S. App. Vet. Claims LEXIS 370 (June 24, 2004).  
The Court addressed both the timing and content of these 
notice requirements.  Id. at *17-23.  The Court held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ).  Id. at *21.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran in April 2001 was not given prior to the first 
agency or original jurisdiction (AOJ or RO) adjudication of 
the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the Board 
and notice complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The issues on appeal 
were re-adjudicated and supplemental statements of the case 
were provided to the veteran in February 2002, September 
2002, and November 2003.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request the claimant to provide any evidence 
in his or her possession that pertains to the claim.  Id. at 
*22.  The April 2001 letter specifically invited the veteran 
to give VA any additional evidence he had regarding the 
issues on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the available medical evidence is sufficient for 
an adequate determination.  Further, the RO has obtained all 
private and VA medical records identified by the veteran, and 
has obtained a medical opinion with respect to the etiology 
of the veteran's arthritis.  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA as 
to the issues addressed in this decision have been fulfilled.  

I.	Claim to Reopen.

The veteran essentially asserts that new and material 
evidence has been presented to reopen his claim of 
entitlement to service connection for degenerative arthritis 
of the knees.


Reopening the claim.  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996); see Graves v. Brown, 8 Vet. App. 522, 
524 (1996).

The Board must determine whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material and, if the evidence is new and material, 
the claim must be reopened and the former disposition 
reviewed based on all the evidence of record to determine the 
outcome of the claim on the merits.  Evans, at 283; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  New and material 
evidence is defined as follows:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156.

Recently, new VA regulations have been adopted which 
implement more stringent criteria to be met in order to 
reopen a previously denied claim with new and material 
evidence.  However, the new, more stringent, regulations are 
applicable to claims filed on and after August 29, 2001.  In 
the present case the veteran filed to reopen his claim prior 
to this date.  Under the less stringent criteria, the court 
has held that new and material evidence can be evidence which 
provides a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability.  
Hodge v. West, 155 F.3d 1356 (1998).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the issue at hand.  Evans, 9 
Vet. App. at 283.  Evidence is "probative" when it 
"tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S 
LAW DICTIONARY 1203 (6th ED. 1990).  If such evidence is "so 
significant that it must be considered in order to fairly 
decide the merits of the claim," then the claim must be 
reopened.  Hodge v. West, 155 F.3d 1356 (1998); 38 C.F.R. 
§ 3.156(a).  When determining whether the veteran has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence since the 
last final denial of the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996), Glynn v. Brown, 6 Vet. App. 523 (1994).

In February 1981, the RO denied the veteran's claim for 
service connection for degenerative arthritis of the knees.  
The veteran did not perfect an appeal of the February 1981 
decision, and it became final.  38 U.S.C.A. § 7105(c).

The matter under consideration in this case is whether new 
and material evidence has been presented sufficient to reopen 
the veteran's claim for service connection for degenerative 
arthritis of the knees.  For the veteran's claim to be 
reopened, evidence must have been presented, or secured, 
since the February 1981 RO decision which is relevant to, and 
probative of, the question of whether this disorders was 
incurred during the veteran's period of active duty or 
manifested to a compensable degree within the year following 
service.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When a chronic 
disease such as arthritis becomes manifest to a compensable 
degree within one year of the veteran's discharge from 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the veteran's period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In the RO's decision of February 1981, among other things, it 
was noted that the available records did not show that the 
veteran had received treatment for arthritis during service, 
nor was it recorded in the report of his examination at the 
time of discharge.  

Relevant evidence submitted since the RO's February 1981 
decision includes statements from the veteran describing 
injuries incurred during service in a mortar blast in Korea.  
The veteran also provided statements that indicate that 
although his service medical records do not reflect any 
treatment for a knee disorder, he was taken to an aid station 
because his knees were swollen and he could barely walk.  He 
indicated that his knees were wrapped and that he was given 
pain pills.  Such detail concerning in-service injury was not 
previously of record.  The Board notes that in determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  This new evidence provides a more 
complete picture of the circumstances surrounding the 
possible origins of the veteran's disorder.  See Hodge, 
supra.  Accordingly, the veteran's claim for service 
connection for degenerative arthritis of the knees is 
reopened.

As noted above, adjudication of the veteran's claim of 
service connection for degenerative arthritis of the knees 
does not end with the finding that the claim is reopened.  In 
determining that the veteran's claim is reopened, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claim is found to be reopened, the presumption that it is 
credible and entitled to full weight no longer applies.  The 
Board will now proceed with a de novo review of the claim, in 
addition to a review of the service connection claims for 
arthritis of the low back, shoulders, hands and elbows.


Service Connection.  VA law and regulations provide that 
service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and certain diseases, such as arthritis, become 
manifest to a compensable degree within one year after the 
veteran's military service ended, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that post-service evidence may suffice to 
demonstrate that a veteran had a chronic disease in service, 
i.e., that such evidence need not be contemporaneous with the 
time period to which it refers.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  The Court has observed that 
symptoms and not treatment are the essence of any evidence of 
continuity of symptomatology.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

A lay person is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Where continuity of symptomatology is established, there 
still must be medical-nexus evidence relating the veteran's 
present disability to the continuity of symptomatology unless 
such a relationship is one as to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
98.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.


Factual Background.  In this case, the veteran was found to 
have no significant abnormalities of his spine and 
extremities on his December 1950 examination.  Further, it 
was noted that he had no disease or defects.  At the time of 
this examination, the veteran reported that he had never 
experienced arthritis or rheumatism, nor painful or "trick" 
shoulder or elbow, nor "trick" or locked knee.  Service 
medical records show that he was treated for recurrent low 
back pain in April 1953, for which he was given liniment and 
heat treatment.  It is noted that these records indicate the 
pain originated in the lumbosacral area, and referred to both 
legs and up to the shoulder area.  These records show no 
diagnosis of arthritis during the veteran's period of active 
duty.  On the January 1954 separation examination, the 
veteran's spine, as well his upper and lower extremities, 
were clinically evaluated as normal.  However, the veteran 
apparently reported that he had experienced arthritis or 
rheumatism, as well as painful or "trick" shoulder or 
elbow.  He continued to report that he had not experienced 
"trick" or locked knee.

The veteran contends that that his arthritis of the knees, 
low back, shoulders, hands and elbows was, among other 
things, related to injuries incurred in a mortar blast in May 
1953 while stationed in Korea.

Following service, a January 1979 VA treatment record 
reflects mild degenerative changes of the lumbosacral spine.  
Treatment records dated the following month reflect 
degenerative changes to the shoulder, possibly the result of 
early rheumatoid disease, occupational trauma, or one or more 
episodes of sudden acute injury.  Continued treatment for 
arthritis of the shoulder, as well as unspecified 
arthralgias, was noted in subsequent VA outpatient treatment 
records in the 1970s.

The veteran was afforded a VA examination in November 1998, 
when it was noted that he reported a low back injury when 
exposed to a mortar blast in Korea in 1953.  It was also 
noted that service medical records showed that the veteran 
was treated for low back pain with liniment and applications 
of heat in April 1953.  The veteran reported that the low 
back pain was related to heavy lifting of ammunition boxes 
and not to the mortar injury of May 1953.  It was reported 
that the low back pain persisted, but was not constant.  
Further, the veteran reported that he had been informed by an 
orthopedic surgeon in 1991 that he had degenerative joint 
disease with the formation of bony spurs in the lumbar spine.  
The veteran also reported that he developed knee pain in 
Korea, but the examiner noted that the service medical 
records did not show any treatment for knee pain.  
Nevertheless, the veteran reported that the treatment given 
was an Ace bandage to apply to each knee.  Additionally, he 
reported that he developed shoulder pain some 20 years ago, 
and pain in each elbow 30 years ago.

Following physical examination, the examiner diagnosed the 
veteran with lumbosacral strain syndrome with superimposed 
degenerative joint disease with now constant lumbar pain 
without any true radiculopathy with reduced range of motion 
and with moderate paraspinous spasm but with intact sensory 
perception over each buttock, and down each lower extremity; 
chondromalacia patella grade III of each knee with constant 
pain and reduced range of motion; patellofemoral syndrome 
bilaterally; degenerative joint disease of each hand with 
minimal joint swelling and constant joint pain with normal 
range of motion of the thumb and fingers, and with minimal 
reduction to the hand and grip strength measuring 80 
bilaterally on the grip meter and with 5 degrees loss to full 
extension of the right small finger; degenerative joint 
disease of the elbows with normal range of motion and with 
minimal intermittent pain; and degenerative joint disease of 
each shoulder, again with intermittent pain and reduced range 
of motion.  Moreover, the examiner commented that the low 
back pain was due to a lumbar strain and was treated in the 
military in April 1953, and that this date preceded the date 
of exposure to the mortar blast.  The examiner stated that 
the low back pain was now related to degenerative joint 
disease and the mortar blast was in no way related to the 
onset of generalized arthritis involving the low back, knees, 
shoulders, elbows, and the hands.

Various private medical records are on file from a Dr. Coker, 
Dr. Wise, a Dr. Christon, Bannock Regional Medical Center and 
Idaho Orthopaedic and Sports Medicine, and from Salt Lake 
City VAMC which, together, cover a period from September 1993 
to January 2003.  These records show treatment for various 
medical problems, including arthritis.  For example, x-rays 
conducted in October 1997 show degenerative disease of the 
veteran's left knee, the lumbosacral spine, and an 
unspecified elbow.  Additional records from November 1997 
show diagnoses of and treatment for L5-S1 degenerative disc 
disease, as well as osteoarthritis of the left knee.  
However, nothing in these records relates the veteran's 
degenerative arthritis to his period of active duty.


Analysis.  The veteran contends that he currently suffers 
from degenerative arthritis of the knees, low back, 
shoulders, hands and elbows, which was incurred during 
military service.  As noted above, the veteran's service 
medical records do not reflect that the veteran was treated 
for this disorder.  Moreover, there is no evidence of 
treatment for arthritis of any joint until many years 
following service.  The veteran served in combat and his 
statements as to what happened then are accepted as 
establishing such events and injuries.  However, his 
statements cannot establish that any current disability is 
related to such in-service event or injury.  Where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render a medical 
opinion, his lay statements as to the relationship between 
arthritis first identified many years after service and the 
in-service injuries are of little probative value and cannot 
serve as a basis for granting service connection for 
degenerative arthritis of the knees, low back, shoulders, 
hands and elbows.  See Heuser v. Brown, 7 Vet. App. 379, 384 
(1995).

The Board finds that the lack of evidence of treatment 
following service weighs against the veteran's claim.  With 
respect to negative evidence, the Court of Appeals for 
Veterans Claims held that the fact that there was no record 
of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999).  Moreover, a VA 
physician opined in November 1998 that the veteran's 
arthritis was not related to the in-service mortar blast.

Accordingly, based on the entire record, the Board concludes 
that the preponderance of the evidence is against the claims 
of entitlement to service connection for degenerative 
arthritis of the knees, low back, shoulders, hands and 
elbows.


ORDER

New and material evidence having been submitted, the claim 
for service connection for degenerative arthritis of the 
knees is reopened.

Entitlement to service connection for degenerative arthritis 
of the knees, low back, shoulders, hands and elbows is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



